DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2018/0031797 to Kobayashi et al. (hereinafter “Kobayashi”).
Regarding claim 1, Tanahashi discloses in Fig. 2 a medical image pickup apparatus comprising: an airtight case  (Fig. 2 - hermetic case 16) which includes a heat source in an inner portion (Fig. 2 - imaging device 33) and includes a partition wall to secure air-tightness with respect to an outside of the airtight case (Fig. 2 - rear case 16b); a first heat transfer member which connects the heat source and an inner surface of the partition wall to conduct heat generated at the heat source to the partition wall (Fig. 20- fixed frame 80; see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b); a heat dissipation member arranged on the partition wall (Fig. 20- first heat sink 78); and a second heat transfer member which is interposed between an outer surface corresponding to the inner surface of the partition wall connected to the first heat transfer member and the heat dissipation member to conduct heat from the outer surface of the partition wall to the heat dissipation member (Fig. 30- second heat dissipation plate 79), but Tanahashi does not expressly teach a heat dissipation member arranged on an outer side of the partition wall. 
However, Kobayashi teaches of an analogous medical image pickup apparatus including a heat dissipation member arranged on an outer side of the partition wall (Fig. 1 - single heat sink 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanahashi to include a heat dissipation member arranged on an outer side of the partition wall, as taught by Kobayashi. It ([0065] of Kobayashi).
The modified apparatus of Tanahashi in view of Kobayashi will hereinafter be referred to as modified Tanahashi.
Regarding claim 4, modified Tanahashi teaches the claimed invention as discussed above concerning claim 1, and Tanahashi further discloses wherein the airtight case includes a grasping portion which is graspable by an operator on an outer peripheral surface (Fig. 1 - grip portion 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2018/0031797 to Kobayashi et al. (hereinafter “Kobayashi”) and in further view of JP2014188210A to Haraguchi et al. (hereinafter “Haraguchi”).
Regarding claim 2, modified Tanahashi teaches the claimed invention as discussed above concerning claim 1, and Tanahashi further discloses wherein the second heat transfer member is to be interposed between the partition wall and the heat dissipation member, and contacts the outer surface corresponding to the inner surface of the partition wall connected to the first heat transfer member, but neither Tanahashi nor Kobayashi expressly teach wherein the second heat transfer member is a spring member which is pressed, and elastically contacts the outer surface.
However, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is a spring member which is pressed (Fig. 2 - leaf spring 27; see [0034]; [0065] - plate spring 27 is elastically deformed by being pressed), and elastically ([0070] - the plate spring 27 that elastically deforms when coming into contact with the heat sink 85).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer member of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2018/0031797 to Kobayashi et al. (hereinafter “Kobayashi”)  and in further view of U.S. Publication No. 2008/0300463 to Navok et al. (hereinafter “Navok”) and JP2014188210A to Haraguchi et al. (hereinafter “Haraguchi”).
Regarding claim 3, modified Tanahashi teaches the claimed invention as discussed above concerning claim 1, and Tanahashi further discloses wherein the heat source includes an image pickup device (Fig. 2 imaging element 33; [0042] - three imaging elements 33 such as a CCD), the first heat transfer member is formed of a sheet-like heat transfer member (Fig. 20- fixed frame 80).
Although Tanahashi discloses an airtight case formed of metal ([0035] - an airtight case 16 made of metal), neither Tanahashi nor Kobayashi expressly teach wherein the airtight case is formed of titanium or titanium alloy and the second heat transfer member is a leaf spring.
However, Navok teaches of an analogous medical image pickup apparatus wherein the airtight case is formed of titanium or titanium alloy ([0016]- the hermetically sealed housing is formed by using dissimilar metals such as stainless steel, titanium, aluminum, and nitinol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Tanahashi to include the airtight case formed of titanium or titanium alloy, as taught by Navok. It would have been advantageous to make the combination in order to endure friction and wear (see [0009] of Navok).
Additionally, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is a leaf spring (Fig. 2 - leaf spring 27; see [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer member to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Regarding claim 5, modified Tanahashi teaches the claimed invention as discussed above concerning claim 1, but Tanahashi does not expressly teach wherein the second heat transfer member is formed of a material with higher thermal conductivity than thermal conductivity of the partition wall.
However, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is formed of a material with higher thermal conductivity ([0034] - The plate spring 27 is formed by bending a thin metal material (here, a stainless steel plate having a thickness of 0.1 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the second heat transfer member of modified Tanahashi to have a higher thermal conductivity, as taught by Haraguchi. It would (see [0026] of Haraguchi).
Additionally, Navok teaches of an analogous medical image pickup apparatus including the thermal conductivity of the partition wall ([0016]- the hermetically sealed housing is formed by using dissimilar metals such as stainless steel, titanium, aluminum, and nitinol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partition wall of modified Tanahashi to have a lower thermal conductivity, as taught by Navok. It would have been advantageous to make the combination in order to endure friction and wear (see [0009] of Navok).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795